



COURT OF APPEAL FOR ONTARIO

CITATION: Martenfeld v. Collins Barrow Toronto LLP, 2014 ONCA
    774

DATE: 20141105

DOCKET: C57525

Doherty, Cronk and Hourigan JJ.A.

BETWEEN

Marvin Martenfeld and Jekel Enterprises Inc.

Plaintiffs (Respondents)

and

Collins
    Barrow Toronto LLP and

Collins
    Barrow Toronto Inc.

Defendants (Appellants)

Lou Brzezinski and Catherine MacInnis, for the
    appellants

Michael Tamblyn and Ryan Hauk, for the respondents

Heard: April 22, 2014

On appeal from the judgment of Justice Joan L. Lax of
    the Superior Court of Justice, dated July 24, 2013, with reasons reported at
    2013 ONSC 4792.

COSTS ENDORSEMENT

[1]

By judgment of this court dated September 10, 2014, the respondents (the
    Martenfeld Group) were awarded their costs of this appeal, on the partial
    indemnity scale.  The parties were invited to submit brief written submissions
    to the court regarding the quantum of those costs.

[2]

We have now received and reviewed the parties costs submissions.  In
    light of those submissions and the nature and disposition of the issues on
    appeal, the respondents are awarded costs of the appeal fixed in the amount of
    $45,000, inclusive of disbursements and all applicable taxes.

Doherty J.A.

E.A. Cronk J.A.

C.W. Hourigan J.A.


